—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Golia, J.), entered March 27, 1998, which, upon a jury verdict, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, under the facts of this case, the trial court did not err in refusing his request to charge the jury on the provisions of Vehicle and Traffic Law § 1126 (a) (see, Vehicle and Traffic Law § 1120 [a] [2], [3]; cf., Baldwin v Degenhardt, 189 AD2d 941, revd on dissenting mem at the App Div 82 NY2d 867). Even if the jury found that the defendant had violated Vehicle and Traffic Law § 1126 (a), no reasonable view of the evidence could support the conclusion that such violation was a proximate cause of the accident (see, Cranston v Oxford Resources Corp., 173 AD2d 757, 758-759; Koperda v Town of Whitestown, 224 AD2d 944, 945).
The plaintiffs remaining contention is not preserved for appellate review (see, Chazon v Parkway Med. Group, 168 AD2d 660). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.